Title: Thomas Jefferson to Martha Jefferson Randolph, 28 July [1819]
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


          
            My dearest Martha
            Pop. For. July 28.
          
          I have just learned from the Enquirer the death of my old & valuable friend Cathalan of Marseilles, an important loss to me, & at this time particularly requiring attention, as my orders are now on the way to him for the supplies of the year, & the money to pay for them. but I can do nothing without his papers which I request you to send me. in my Cabinet, & in the window on the right of my writing table you will see 4. or 5. cartoons of papers. the 2d & 3d of these contain a compleat set of alphabeted papers, and in the 2d where the alphabet begins you will find Cathalan’s papers in one or more bundles, for I believe they are in more than one. the latest of these in point of date is the one I want. if it includes the present & last year or two it will be sufficient. be so good as to send it by the 1st mail of which the girls apprise you. we should have felt great uneasiness at your sickness had not the same letter informed us of your convalescence. we have been near losing Burwell by a stricture of the upper bowels; but he has got about again and is now only very weak. bless all the young ones for me, and be blessed yourself.
          
            Th: Jefferson
          
        